Dissenting Opinion.
Woods, J.
While agreeing with the principal opinion in respect to the power of the trustees and faculty to exclude from the university the Greek letter fraternities, and to prescribe, in their discretion, reasonable rules for the control of the students of the institution, while in attendance and amenable to its regulations, there are propositions in the opinion, besides the conclusion reached, to which I do not assent.
The proposition is put forward, seemingly as pivotal, that the admission of students is one thing, and the government ■of them after admission is quite another thing, and on the .strength of this it is said that the authorities in relation to the government and control of persons after they have been .admitted have no direct application to the question involved in the case.
As applicable to the case in the record, the distinction seems to me to be unsubstantial and immaterial.
If the moment a student has passed the portal of the institution he is bound to obey a prescribed rule of the college, he *289may, in all reason, be required, before he is permitted to enter, to promise obedience. The final remedy for disobedience is ■expulsion, and, if there may be expulsion for' disobeying, there may be exclusion for refusing to promise compliance with a proper regulation. See Spear v. Cummings, 23 Pick. 224; Sherman v. Inhabitants, etc., 8 Cush. 160; King v. Jefferson City School Board, 71 Mo. 628; S. C., 36 Am. E. 499. To require such promise can not, in my judgment, be regarded as .an “ imposition of either degrading or extraordinary terms as a condition of admission.” If it may be called a condition ■of admission, it is not an improper or unwarranted one. It is not every student, nor perhaps the majority of those who are likely to seek admission to such an institution, who has attained the high standard of culture and manhood which will enable him to appreciate, and will insure his respect for that implied obligation which arises from the mere fact of admission to the college; and if the faculty, in their wisdom or as a result of their experience, have determined that an express promise, exacted of all alike, is a more efficient means of securing good order and good behavior, the courts can not safely, or with propriety, undertake to review their decision. Neither is there, in my opinion, anything degrading in the requirement or in the acceptance of such pledge. If there were no ■express declaration required by law, there would be an implied promise on the part of every foreigner who seeks citizenship in the nation, that he renounce his former allegiance, and be a true and faithful citizen of the Eepublic. The law, however, is not content with this implied, nor, indeed, with an express promise, but requires besides the sanction of an oath. Yet, so far as I know, it has never been suggested that these oaths of allegiance and of renunciation were degrading to the applicant for citizenship, and- much less, in my judgment, can it be deemed derogatory to the character and just pride of the youth of the State, when they seek the benefits of such an institution, that they be required, for the general *290good, to give an express promise to abide by those reasonable regulations, which, once they have been admitted, it is conceded they must observe.
There is, perhaps, not one of all the fraternal and secret societies to which reference has been made in the discussion, that does not impose upon its initiate more exacting pledges, or a portentous oath instead. Every one inducted into an office must take the oath faithfully to perform his duties, and even the churches generally require some declaration of faith or other form of public promise. These are a part of the laws and customs of our social organization; they are certainly not generally deemed to be dishonoring, and are quite too , common to be called extraordinary; or, if so, the fact is, to say the least, not so well known and generally accepted as to be the subject of judicial cognizance.
I agree that the special pledge submitted to Hawley was not a proper one, because it did not stop at requiring obedience to existing rules. This fact, however, as I conceive, cuts no figure in the legal aspect of the case. In order to obtain a mandate for his admission to the college, it was not enough for him to show that an improper obstacle had been opposed to him; he was bound to show affirmatively that he was on-all grounds entitled to admission, as well as that he had been excluded for a particular improper cause. Unless willing to abide by all proper rules of the institution, he was not entitled to enter at all; and, instead of showing that willingness, the complaint shows expressly that one rule of the college he would not promise to obey, not because he considered it derogatory to his honor to make any promise at all (his readiness to promise obedience to the rules on other subjects is declared), but because he disputed the rightful authority of the faculty or trustees to impose that regulation upon him.
The real question therefore is whether rule number three is a rule which the courts ought to declare invalid. Properly interpreted, I think it one which the faculty, under the *291sanction of the trustees, had a right to enforce. Taken literally, the rule might be deemed to be an unwarranted effort to interfere with the freedom of those who became students to have any connection whatever with the Greek fraternities, from the time of admission until their final departure, though they formed such connections elsewhere, and in such a Avay as in no degree to affect their conduct as students; but, properly construed, the rule, in my opinion, has reference to the conduct of the student as such Avhile in attendance, and not when in vacation or at other times he might be absent from the college, beyond the limits of supeiwision by the faculty and under the authority and admonition of his parents or guardian.
The right of the faculty to exclude these fraternities from the college, and to forbid the student having an active connection with them either in or outside of the college walls, while in attendance as a student, the principal opinion, as I understand it, concedes; and, as I read it, the rule means no more. That the faculty so understood it, is shown by the pledge tendered to Hawley, whereby he was required, not to sever his connection, but only to cease active membership in the society which he had joined. This is a possible and not unreasonable construction of the rule, and should be adopted, so long as there is no averment that a different construction was placed upon it by the college authorities.
In my judgment, the court committed no error in striking out parts of the complaint. The ground on which the learned counsel for the appellant based their objection to the ruling was, that the exscinded averments showed that the Greek fraternities were entitled to admission into the university, and that the rule, or any rule for their exclusion, was beyond the pOAver of the board of trustees or faculty to adopt. The principal opinion, impliedly at least, overrules this position, and, in this respect, is clearly right. Conceding all the excellencies attributed to these fraternities as educational aids, it is still true, so long as a college can not appropriate to itself all such efficient helps, and a selection of the fittest must be made, *292that the faculty and board of trustees, rather than the students put under their authority, must dictate the choice. This being so, it seems to me, there is no tenable ground for saying that the allegations in question were at all relevant. They are not relevant to the moral character of the applicant, any more than if he had been a Mason, Odd Fellow, Presbyterian or Methodist, it would have been pertinent to allege the character and aims of those organizations, and to catalogue the distinguished officials and characters which had belonged to them, or' to state the conduct of other colleges in reference to them.
I think the judgment ought to be affirmed.